Johnny Sloan, Jr.
                            MCa:>NNELL UNIT U004291
                            3001 South Emily Drive
                                                              RECEIVED IN
                             Beeville, Texas 78102      COURT OF CRIMINAL APPEAlS

                                                               AUG 20.2015
August 18, 2015

                                                            Abel Acosta, Clerk
OFFICE OF THE CLERK
ABEL ACOSTA, Clerk
COURT OF CRIMINAL APPEALS
P.O. BOX 12308, CAPITOL STATION
AUSTIN, TEXAS 78711


      RE:     WR-51,903-Q2, Status quo
              IN RE JOHNNY SLOAN, JR., Relator

Honorable Abel Acosta, Clerk:

      In reference to the above Cause Number; Relator received this Court
of Criminal Appeals original order dated May 6, 2015. Relator received the
Court's second Order dated June 24, 2015. Both orders was in response to
Relator Mandamus held in abeyance concerning more than 35 days elapsed in
forwarding his Writ of Habeas Corpus under W00-01283-Q(A), in the 204th dis-
trict Court from Dallas County, Texaas.
      The Honorable Court first and second Order directed Respondent, the
District Clerk of Dallas County, "is ordered to file a response." Both orders
granted 30 days for such response from the May 6, and June 24, 2015, issue
date.    With June 24, 2015, being the relevant order, 30 days from such would
expire July 24, 2015. Todays date is Augu$t 18, 2015 and Relator has received
no notice of service of Respondent response.
      Therefore, Relator addresses this Office of the Clerk for disposition, or
Status quo in this matter standing before the Honorable Court of Criminal App.,
and look forward to your response.

Sincerely,




cc:   files